United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2963
                                     ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Ralph Thompson, also known as         *
Travell L. Glover, also known as      * [UNPUBLISHED]
Fabias L. Shipman,                    *
                                      *
             Appellant.               *
                                 ___________

                            Submitted: June 9, 2000
                                Filed: July 20, 2000
                                    ___________

Before McMILLIAN, BRIGHT, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.


       Pursuant to a written plea agreement, Ralph Thompson pleaded guilty to
possessing with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1).
Following imposition of sentence, appointed counsel moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967). Upon review of the record and
the parties& briefs, we agree with the government that the district court&s failure at the
change-of-plea hearing to advise Thompson of the correct statutory mandatory
minimum sentence for his offense, and of the applicability and effect of the period of
supervised release he faced, was harmless error. See Fed. R. Crim. P. 11(c)(1), (h);
United States v. Prado, 204 F.3d 843, 846 (8th Cir. 2000); United States v. McCarthy,
97 F.3d 1562, 1575 (8th Cir. 1996), cert. denied, 519 U.S. 1130, and 520 U.S. 1133
(1997); United States v. Osment, 13 F.3d 1240, 1242-43 (8th Cir. 1994).

       Having reviewed the record, we conclude that no other non-frivolous issues
exist. See Penson v. Ohio, 488 U.S. 75, 80 (1988).

      Accordingly, we affirm the judgment of the district court, and we grant counsel&s
motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-